Citation Nr: 1532094	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  97-34 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for right shoulder bicipital tendonitis and bursitis, currently evaluated as 10 percent disabling. 

2. Entitlement to an increased evaluation for cervical strain, currently evaluated as 10 percent disabling. 

3. Entitlement to an increased evaluation for dorsolumbar strain, currently evaluated as 10 percent disabling.

4.  Entitlement to special month compensation (SMC) based on aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Joshua A. Whitehill, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to October 1982, and from December 1988 to December 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 1997 rating decision of the Department of Veterans Affairs (VA), San Juan, Puerto Rico, Regional Office (RO).  The Veteran subsequently moved to Florida, and his claims folder was transferred to the St. Petersburg, Florida, RO.  

In a June 2013 decision, the Board denied the Veteran's appeal as to the issues listed on the title page of this document, other than the SMC issue.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2014, the Court vacated that decision as to the increased rating claims (but not as to a claim of entitlement to TDIU prior to December 27, 2005 which the Board also denied in the June 2013 decision) and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the AOJ furnished to the Veteran a Statement of the Case on the issue of entitlement to SMC.  In a VA Form 9 Substantive Appeal, timely received at the AOJ in April 2014, the Veteran requested a videoconference Board hearing.  In July 2014, the AOJ sent a letter to the Veteran informing him that it had received his request for a hearing and his name had been placed on a list for hearings.  It also informed the Veteran that it may be some time before his hearing would be scheduled.  That hearing request has not been withdrawn.  

As the hearing request has not been satisfied, a remand is necessary for the AOJ to ensure that the Veteran is scheduled for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for the requested videoconference Board hearing in the order that the request was received. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




